Citation Nr: 0125327	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-20 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of a 
head injury.  

2.  Entitlement to service connection for a claimed neck or 
cervical disc injury.  

3.  Entitlement to service connection for a claimed back 
injury.  

4.  Entitlement to service connection for claimed back scars.  

5.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder to include post-
traumatic stress disorder (PTSD). 

6.  Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities.  




REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from September 1983 
to September 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the RO.  

In July 2001, the veteran testified at a hearing before the 
undersigned Board Member sitting in Hartford, Connecticut.  





FINDINGS OF FACT

1.  In a January 1995 decision, the RO denied the veteran's 
original claim of service connection for residuals of a head 
injury; the veteran was advised accordingly, but failed to 
initiate an appeal.  

2.  The additional evidence received since the January 1995 
RO decision is either duplicative of evidence previously of 
record or does not bear directly and substantially on the 
question of service connection for a head injury.  

3.  There is no medical evidence to show that the veteran 
suffered a neck or cervical spine injury during service or 
has current neck or cervical disc disability due to service.  

4.  There is no medical evidence to show that the veteran has 
current back disability due to an injury suffered in service.  

5.  There is no medical evidence to show that the veteran has 
residual scars of the back due to service.  

6.  There is no medical evidence to show that the veteran has 
an innocently acquired psychiatric disorder that was present 
in service or until many years thereafter.  

7.  The veteran is not shown to have had combat with the 
enemy.  

8.  The veteran is not shown to have an acquired psychiatric 
disability or PTSD due to a claimed sexual assault or other 
verified stressor event during his period of military 
service.  

9.  The veteran's non-compensable service-connected 
disabilities are not shown to have resulted in clear 
interference with normal employability.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted for the 
purpose of reopening the claim of service connection for the 
residuals of a head injury.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  

2.  The veteran does not have a neck or cervical disc 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2001); §§ 3.102, 3.303 
(2001).  

3.  The veteran does not have back disability due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103A, 5107 (West 1991 
& Supp. 2001); §§ 3.102, 3.303 (2001).  

4.  The veteran does not have disability manifested by 
residual scars of the back due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1131, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 
§§ 3.102, 3.303 (2001).  

5.  The veteran does not have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by service: nor may any psychotic 
disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103A, 5107 (West 1991 
& Supp. 2001); §§ 3.102, 3.303 (2001).  

6.  The veteran does not have PTSD due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1131, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2001); §§ 3.102, 3.303, 3.304(f) (2001).   

7.  The criteria for the assignment of a 10 percent rating 
based upon multiple non-compensable service-connected 
disabilities have not been met.  38 C.F.R. § 3.324 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
claim, there has been a significant change in the law.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to this claim, as the 
determination in this case was not yet final as of the date 
of the new provisions.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); with accompanying 
regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

While this law has not been considered by the RO, the Board 
finds that there is no prejudice to the appellant in 
proceeding with this appeal as to the issues addressed in the 
following decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In this regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to reopen his 
claim, as well as the evidence necessary to support his other 
claims.  The RO obtained all relevant records, provided the 
veteran with medical examinations, and advised the veteran 
repeatedly of the necessary evidence to support his 
assertions.  The veteran also appeared for a Board hearing 
and had the opportunity to present additional evidence then.  

With regard to the veteran's claims of personal assault, the 
RO properly advised the veteran of the particular information 
necessary to substantiate his assertions, and likewise made 
concerted efforts to obtain pertinent evidence, including all 
service personnel records.  

Thus, the Board concludes that the RO has complied with the 
requisite provisions of the VCAA and has met its duty to 
assist the veteran in each of the foregoing claims.  
38 C.F.R. § 5107.  


I.  New and Material Evidence

In January 1995, the RO denied the veteran's claim of service 
connection for residuals of a head injury.  The veteran was 
advised of the decision and notified of his appellate rights 
in January 1995.  He failed to initiate an appeal.  The 
January 1995 RO decision is final.  38 U.S.C.A. § 7105.  

The evidence before the RO at the time included service 
medical records, VA medical records, and private medical 
records.  The service medical records showed that, in January 
1984, the veteran fell on the ice, injuring the left parietal 
area of his head and fracturing his left clavicle.  The 
veteran complained of blurry vision.  The neurological 
evaluation was completely negative with the neurological 
system intact from head to toe.  He was seen the following 
day and noted to be doing much better.  The diagnosis was 
reported as: Closed head injury, resolving.  

In November 1984, the veteran was treated for a fractured 
nose, facial bruises and a laceration to the left parietal 
region.  It was reported that he had been involved in a fight 
with his roommate.  He was noted to be intoxicated.  The 
skull X-ray studies were negative.  A follow-up visit for the 
nasal fracture indicated that the head laceration was healing 
well.  

A June 1985 clinical note reflected the veteran's complaints 
of having numbness on the left side of his head with blurred 
vision in the right eye, but he was also noted to have 
alcohol on his breath.  He did not return in the morning for 
evaluation.  There is no record of a separation examination 
report. 

The VA outpatient records included two VA examination reports 
dated in July 1986 and November 1994.  The July 1986 report 
involved the musculoskeletal system and there was no abnormal 
finding of the head noted.  The November 1994 VA examination 
report reflected the veteran's statements that he had been 
assaulted and beaten by another soldier (his roommate).  
However, the examiner found no clinical residuals of a head 
injury due to service.  He found no evidence of organic 
neurological illness.  He did report a diagnosis of mental 
illness, probably schizophrenia.  

In July 1997, the veteran submitted a statement requesting 
that his claim for a skull condition, which "resulted in 
traumatic brain injury," be reopened.  

The applicable law provides that a claim which is the subject 
of a prior final decision may be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108.  

The analysis to be applied when a claim to reopen is 
presented begins with a determination of whether there is 
evidence not submitted previously, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

That is, if the evidence contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, it should be considered 
regardless of whether it changes the original outcome.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  

Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the RO's January 1995 rating decision, the veteran has 
submitted personal statements and testified at a Board 
hearing.  The RO has obtained VA outpatient records, the 
veteran's service personnel records and Social Security 
Administration (SSA) records.  

The SSA records include a December 1987 medical and 
psychological evaluation and a February 1991 psychiatric 
evaluation, all from private practitioners.  The December 
1987 evaluation was for the purposes of establishing 
entitlement to benefits due to cardiac disability, and there 
was no reference to a head injury during service.  The report 
of psychological testing indicated no gross organic 
impairment or substantial psychopathology.  

The February 1991 psychiatric evaluation was for the same 
purpose, and the report noted the veteran's history of 
alcoholism and multiple admissions to treatment programs 
without reference to military service.  The February 1991 
report showed an Axis I diagnosis of continuous alcohol 
dependence with sobriety reported since January 1991.  

The service personnel records make no reference to a head 
injury during service and provide no relevant information 
regarding a claimed assault.  

The VA outpatient records cover the period from December 1996 
to July 2001 and show treatment for diagnosed psychiatric 
disorders, including alcohol dependence and bipolar disorder.  
There is no evidence relating any of the psychiatric 
disorders to a head injury during service or identifying 
residuals of a head injury during service.  

The veteran's July 2001 hearing testimony reflected his 
statements that he had been assaulted and had his head 
"smashed" against a wall multiple times in June 1985.  
However, the service medical records show that the veteran 
fell on the ice in January 1984 and was involved in a fight 
with a roommate in November 1984, sustaining facial bruises 
and lacerations.  He was thoroughly evaluated for head trauma 
and no clinical abnormalities were noted.  

In reviewing the evidentiary record, the Board concludes that 
the veteran has failed to submit new and material evidence to 
reopen his claim of service connection for residuals of a head 
injury claimed as traumatic brain injury.  

As noted previously, the original claim was denied on the 
basis that any head injury during service had resolved prior 
to separation.  The evidence submitted subsequent to this 
decision showed treatment for a psychiatric disorder, but 
there was no medical evidence of a disability due to a head 
injury during service.  While the veteran testified that his 
head was hit against the wall when he was assaulted in June 
1984, these assertions had been previously addressed.  

Thus, the Board finds that the veteran's testimony that he was 
assaulted has been considered previously.  Moreover, although 
the testimony that his head was hit against the wall is new, 
and presumed credible, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  That is, assuming, arguendo, that the veteran's head 
was hit against the wall during this altercation, there is 
still no medical evidence to show any current residuals of a 
head injury sustained during service.  

Accordingly, as the veteran has failed to submit new and 
material evidence, his claim for service connection for 
residuals of a head injury, claimed as traumatic brain injury, 
remains denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


II.  Service Connection 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection is provided for a chronic 
condition that had its onset during service and continues to 
show symptomatology after service, as set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The evidence regarding continuity of symptomatology must be 
medical, unless it relates to a condition that may be 
attested to by lay observation.   


A.  Claimed Neck or Cervical Disc Injury, Back Injury or Back 
Scars.  

The veteran asserts that he suffered a neck and back injury, 
including a "smashed disc" during service and has scars on 
his back that were due to service.  He maintains that the 
injuries stem from a personal assault during service.  He 
also argues that the residual back and neck problems are the 
result of an injury from a fall during service.  

The veteran's service medical records show that in November 
1983, the veteran reported having fallen on his left shoulder 
and head from about the height of five feet.  The X-ray 
studies were normal, and the diagnosis was an infraspinatus 
contusion with no noted residuals.  

In January 1984 the veteran sustained a fall on the ice while 
unloading a duffel bag.  He suffered an avulsion fracture of 
the distal left clavicle and proximal left acromion, without 
displacement.  The records from the end of January show that 
the fracture was healing and the veteran was scheduled for 
physical therapy.  

In April 1984, he was referred to physical therapy for 
complaints of low back pain, and in May 1984, a muscle strain 
of the right lower leg was diagnosed.  

In November 1984, the veteran was involved in a fight with a 
roommate and suffered facial bruises and a head laceration.  
There was no complaint or finding regarding injury to the 
back or reference to any wound or related scarring of the 
back.  The remaining service medical records show no 
complaints or clinical findings referable to the neck or 
cervical spine or to a back injury.  The veteran was 
separated from service in September 1985, and there is no 
record of a separation examination report.  

The VA hospital and outpatient records covering the period 
from May 1986 through July 2001 show extensive treatment for 
cardiomyopathy, alcohol dependence and a variety of 
psychiatric disorders, without medical evidence of residual 
neck or back disability, including a cervical disc disorder.  
There is likewise no medical evidence of any scarring of the 
back.  

The veteran was evaluated by VA in May 1986 for severe left 
arm numbness, after working with sheetrock for 2 days.  An 
emergency cervical myelogram and a post-myelogram CT scan of 
the cervical spine were both normal.  Radiographs of the 
chest, cervical spine, left shoulder and entire left humerus 
were normal.  The diagnosis was reported to be that of 
inflammatory brachial plexus neuropathy.  The VA physician 
stated that this was the most likely diagnosis, in light of 
the veteran's previous left shoulder injury.  He reported 
that the old left shoulder injury might have been aggravated 
by construction work.  

A subsequent VA examination in July 1986 reflected no 
complaints of pain or numbness of the left upper extremity, 
and the physical examination was within normal limits.  The 
examiner noted that the veteran's motor strength was normal 
with full range of motion of the left upper extremity.  The 
examiner reported a diagnosis of brachial plexus strain as a 
result of working with sheetrock.  

The veteran was afforded a VA examination in November 1994 
which revealed an obvious convex deformity of the left 
clavicle with no gross deformity of the left scapula.  The 
range of motion of both shoulders was identical.  The 
neurological evaluation was essentially normal with no 
sensory loss or cerebellar deficit.  There was some swelling 
over the left scapula that could have been from old trauma.  
The VA examiner reported a diagnosis of post-traumatic 
fracture of the left clavicle and scapula.  A December 1997 
VA examination included a neurological evaluation which 
reflected no abnormality of the upper extremities or lumbar 
spine.  

The remaining VA records through July 2001 reflect treatment 
for hypertension, cardiomyopathy and psychiatric disorders.  
There were no noted complaints or clinical findings with 
respect to the veteran's neck or back (including the cervical 
spine), and there is no finding on any physical examination 
of a scar on the back.  

The private medical records covering the period from June 
1990 to June 1997 show evaluation and treatment for 
cardiomyopathy.  The head and neck examinations throughout 
this treatment period were all negative.  

During his July 2001 Hearing, the veteran reported that he 
had suffered an injury to his neck and back when he was 
assaulted during service.  He testified that he had stiffness 
and feelings of electric shock in his neck and shoulder and 
pain in his upper back.  He reported having pain throughout 
the left side of his back and right side where a pole had 
punctured him.  He did not recall having had stitches in his 
back.  He stated that he had trouble lifting his left arm and 
had pain in turning his head.  

In reviewing the file in its entirety, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims of service connection for a neck or cervical 
disc injury, back injury and scars of the back.  While the 
veteran clearly sustained an injury to his left shoulder and 
clavicle during service, there is no medical evidence of 
injury to his neck or back, particularly the cervical spine.  

Despite the veteran's reports of having been thrown down 
stairs and having been severely beaten during service, there 
is no objective evidence of record to support any injury to 
his neck or back.  The medical treatment he received after a 
fight with a roommate was noted to have been limited to a 
fractured nose and a head laceration.  

In addition, notwithstanding a finding of low back pain in 
April 1984, there was no subsequently diagnosed disability of 
the lumbar spine prior to separation.  Moreover, the multiple 
VA examination reports and outpatient evaluations show no 
evidence of an acquired back disability, and May 1986 
diagnostic testing of the cervical spine was negative.  

Various private and VA neurological and physical evaluations 
covering the period from 1986 through 2001 show no evidence 
of neurological deficit of the veteran's cervical or lumbar 
spine, and there is no reference in any of the medical 
records to scarring of the back.  

Indeed the only evidence of record that the veteran has 
residual disability of the neck or cervical spine or back or 
manifested by scarring of the back, is the veteran's own 
testimony.  The Board stresses that, although the veteran may 
report symptoms he perceives to be manifestations of 
disability, the question of whether a disability is actually 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, as the preponderance of the evidence is against 
each of the veteran's claims of service connection, they must 
be denied.  It follows therefore, that the benefit of the 
doubt doctrine is not for consideration.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  


B.  An Innocently Acquired Psychiatric Disorder to Include 
PTSD.  

The veteran asserts that he was assaulted in June 1985 when 
three other servicemen came into his barracks and beat him 
and then raped him, causing him to develop PTSD.  However, he 
has also reported stressors linked to having been in combat 
in Lebanon and Grenada.  He further asserts that his other 
diagnosed psychiatric disorders are related to his military 
service.   

In addition to the general requirements for service 
connection for a psychiatric disorder, service connection for 
PTSD requires competent medical evidence establishing a 
diagnosis, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the veteran's current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 
Vet. App. at 138-39.  

The veteran has current diagnoses of alcohol dependence, 
bipolar disorder, schizophrenia and PTSD.  The critical 
question with respect to PTSD is whether there is sufficient 
evidence of the claimed in-service stressors to support a 
diagnosis of PTSD.  38 C.F.R. § 3.304(f).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service will vary depending upon whether or 
not the veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994).  

If there is no combat experience or a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  

If the Board finds that the veteran engaged in combat, the 
evidentiary requirements in establishing the occurrence of 
stressors are relaxed.  38 U.S.C.A. § 1154(b).  In fact, the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The United States 
Court of Appeals for Veterans Claims (Court), has stated that 
where the veteran had combat and there is a stressor related 
to combat, the veteran's lay testimony must be accepted as 
conclusive.  Id.

After reviewing the evidence of record, however, the Board 
cannot conclude that the veteran did engage in combat with 
the enemy.  His service was during peacetime.  38 U.S.C.A. 
§ 101(11) (West Supp. 2001).  His military occupational 
specialty (MOS), as identified on his DD Form 214, was that 
of a motor transport operator, and he is not shown to have 
had actual foreign service.  He is shown rather to have had 
only service in the continental United States during his 
active military service, as reflected by a careful review of 
his DD Form 214 and service personnel records.  Thus, certain 
of his assertions regarding the nature and extent of service 
experiences on their face are not credible.  

Thus, as the veteran did not engage in combat. he cannot be 
the beneficiary of the loosened evidentiary standards.  The 
veteran must provide independent evidence to corroborate his 
report of in-service stressors.   

As noted earlier in this decision, the service medical 
records show that the veteran sustained a closed head injury 
in a January 1984 fall on the ice.  The injury was shown to 
be resolving in follow-up evaluations.  In November 1984 the 
veteran was reportedly intoxicated and had been involved in a 
fight with his roommate.  He was treated for a fractured nose 
and head and facial lacerations.  There was no report of 
hitting his head against the wall, or being thrown 
downstairs.  There is no record of complaints or clinical 
findings regarding the veteran's mental health status.  

VA and private medical records show a variety of psychiatric 
diagnoses for the veteran beginning in February 1987 with a 
VA hospital admission for alcohol dependence of 16 years 
duration.  The veteran was admitted for rehabilitation 
treatment.  It was noted that he had fallen while drinking 3 
days earlier and had injured his back.  

The veteran's report of history indicated that, since 
discharge from service, he had been unable to hold a steady 
job and was terminated from numerous positions due to 
excessive drinking.  He reported that he was "crazy" with 
drinking during service.  He also reported a history of 
having injured his left shoulder during service, but made no 
mention of any assault during service.  The discharge summary 
of March 1987 showed no evidence of cognitive deficit, 
psychotic disorder, major depression, anxiety or suicidal 
ideation.  

A November 1994 VA examination specific to the brain showed 
no evidence of residual trauma from injury during service, 
and there was no evidence linking diagnosed mental illness to 
service.  The examiner noted the veteran's long history of 
alcoholism, and his report of being badly beaten in 1984 with 
resulting broken nose and collar bone.  The veteran's 
complaints of sleeplessness, poor memory, dizziness and 
visual disturbances were not substantiated by objective 
findings.  The examiner reported a diagnosis of mental 
illness, probably schizophrenia with no organic neurological 
illness.  The examiner noted that the veteran's neurologic-
sounding symptoms were the result of his mental illness.  

The records obtained from the Social Security Administration 
show that the veteran was found disabled in 1991 due to 
cardiomyopathy, with secondary diagnoses of personality 
disorder and alcohol abuse.  A private psychological 
evaluation of December 1987 was performed for the purposes of 
entitlement to state rehabilitation services.  The 
psychologist reported that the veteran had a history of 
drinking from the age of 11, which escalated and continued 
heavily throughout his military service.  The battery of 
tests performed revealed neither gross organic impairment nor 
substantial psychopathology according to the psychologist, 
and the diagnosis was reported to be alcohol dependence, in 
remission.  

A February 1991 psychiatric evaluation, for the same state 
agency, noted the veteran's history of alcoholism dating from 
early teenage years to the present, and multiple 
detoxification programs, the most recent in November 1990.   

The VA outpatient and hospital admission records from June 
1997 to March 2000 show that the veteran was treated in the 
mental health clinic for bipolar disorder, alcohol 
dependence, and schizoaffective disorder.  A June 1997 
Minnesota Multi-Phasic Personality Inventory (MMPI-II) 
revealed elevated paranoia and schizophrenia scales.  

In July 1997, the veteran was transferred from the hospital's 
substance abuse program to the psychiatric ward for further 
evaluation of psychiatric complaints.  Treatment notes of 
August 1997 reflect diagnoses of schizoaffective disorder 
with a differential diagnosis of bipolar disorder, mixed.  He 
was discharged in September 1997.  

During a VA examination in December 1997, the veteran 
reported that he had been assaulted by two roommates (whom he 
named), who beat him and threw him down five flights of 
stairs.  He stated that he had broken his foot and sustained 
multiple lacerations to his leg during the fall.  The 
examination was specific to the feet and did not include a 
psychiatric evaluation.  

VA outpatient mental health notes from August 1997 through 
January 1999 show treatment for bipolar disorder and 
diagnoses of PTSD, based upon the veteran's reports of 
assault during service, as well as his reports of combat.  

In June 1998, he reported to a VA psychiatrist that he had 
been shot in the back in 1984 while driving a truck in 
Lebanon.  He stated that he was ambushed and shot while 
crawling away.  In August 1998 a VA mental health clinician 
noted that the veteran's PTSD symptoms were from Lebanon and 
probably Grenada.  

In July 1999, the veteran was afforded a VA examination for 
possible PTSD due to alleged physical and sexual assault 
during service.  The examiner noted that the veteran gave 
conflicting information and that his reporting was 
inconsistent.  His report of stressors identified two 
incidents: being shot in the back when an ammunition carrier 
fired a bullet while he was driving a truck and being raped 
and thrown down three flights of stairs by other servicemen.  
He stated that he fractured his left clavicle and scapula 
during this incident.  He stated that he initially disclosed 
the rape to his treating therapist in 1997.  

After a thorough examination, including mental status 
evaluation, the VA examiner reported a number of diagnostic 
possibilities regarding the veteran.  He stated that, 
although the veteran was thought to have PTSD, and indeed 
endorsed many of the symptoms, his many inconsistencies 
called into question the reliability of the examination.  

The VA examiner noted that the possibilities for the 
inconsistencies included incorrect answers with the intent of 
gain, cognitive deficits due to a dementing process such as 
dementia due to chronic alcohol use or a psychotic process.  
He also noted that the veteran carried a diagnosis of bipolar 
disorder, although the history for this diagnosis was not 
clear.  The examiner reported the following Axis I diagnoses: 
Alcohol dependence; rule out PTSD, chronic and severe; rule 
out psychosis, NOS; rule out bipolar disorder; rule out 
malingering.  

VA outpatient mental health notes covering the period from 
September 2000 to July 2001 show that the veteran continued 
in treatment for diagnoses of PTSD and alcohol dependence.  
The veteran was reporting nightmares about being raped.  He 
had been discharged in February 2001 from an inpatient 
alcohol rehabilitation program.  

During the July 2001 Hearing, the veteran testified that in 
June 1985, three other soldiers had entered into his barracks 
and raped him, and then beat his head against a wall several 
times.  He reported having run and being caught and assaulted 
again, then thrown down the stairs.  He stated that he was 
struck with a stick on both sides of his back and related 
having a hole on the right side of his back and a long scar 
on the left side of his back.  He testified that there were 
no witnesses to the event and that he had not reported it 
during service because he was threatened with his life, and 
was discharged shortly thereafter.  He stated that he was 
taken to the hospital by some other service men, but did not 
remember who they were.  He reported that he spoke with a 
chaplain during service because he had mood swings and low 
self esteem, but he never mentioned the rape.   

In reviewing the veteran's claim of service connection for an 
innocently acquired psychiatric disorder, the Board finds 
that the medical evidence of record does not support his 
claim.  The service medical records are completely devoid of 
any complaints or clinical findings regarding an innocently 
acquired psychiatric disorder, and the initial psychiatric 
diagnosis of bipolar disorder was noted in December 1997, 
subsequent to an evaluation for ongoing alcohol dependence.  
He was also diagnosed as having schizophrenia at this time.  

The bipolar disorder diagnosis is carried throughout the 
medical records that follow the initial diagnosis.  However, 
a VA examination report of July 1999 questions the 
reliability of a bipolar diagnosis.  In any case, both 
disorders were diagnosed more than 12 years after separation 
from service and have not been shown by the medical evidence 
to have had any relationship to any incident or event of 
service.  Despite the veteran's assertions, the medical 
evidence of record does not support a finding that any 
innocently acquired psychiatric disorder was present in 
service or until many years thereafter, and the preponderance 
of the evidence is against the claim to this extent.  

With respect to the veteran's claim for PTSD, the Board 
concludes that the preponderance of the evidence is also 
against a finding that he is suffering from diagnosed PTSD 
related to service.  As determined earlier, the veteran did 
not engage in combat with the enemy, and there is no 
objective evidence of record to support his report of having 
been shot in the back in Lebanon.  His service personnel 
records and his DD Form 214 both show that he did not perform 
any duty outside the United States during service.  

As to the alleged personal assault as the basis of PTSD, the 
Board likewise finds that the veteran has failed to 
substantiate his claim.  While there is medical evidence that 
the veteran was involved in a fight during service, there in 
no credible evidence to support the assertions referable to a 
sexual assault, as described by the veteran.  His reports of 
having been beaten are reflected throughout the VA records, 
as early as November 1994.  However, the service medical 
records reflect only that he was involved in a "fight" with a 
roommate.  

In August 1997, the veteran submitted a stressor statement 
reporting an assault by a named soldier who was drunk and on 
PCP.  Later, during a December 1997 VA hospitalization for 
chest pain, PTSD was to be ruled out.  The PTSD possibility 
was based upon the veteran's report of having been attacked 
by a fellow soldier on PCP.  

Subsequent reports of stressors in VA outpatient records and 
the veteran's lay statements of August 1997, March 1998, and 
August 1999, all show varying reports of the assault.  He has 
reported having his head "smashed" against a wall and later 
revised his assertion to include being raped prior to the 
beatings.  He has alternately identified his assailants and 
has provided different names for them.  However, none of 
these reports are subject to verification as the veteran 
testified that there were no witnesses or reports referable 
to the claimed assault.  

Thus, as the veteran's description of events regarding the 
assault change with each reporting, and there is no 
consistent account of the alleged assault, corroboration is 
unlikely.  Indeed, the veteran and his mother are the only 
proponents of the evidence that an assault occurred.  
Moreover, the initial reference to the veteran having PTSD 
due to assault was in a VA outpatient note of June 1997, 
after many years of unsuccessful hospitalizations for alcohol 
rehabilitation.  

The Board acknowledges that, in alleged personal assault 
cases such as this, VA has a special obligation to assist a 
veteran in producing corroborating evidence of an in-service 
stressor, notwithstanding that such credible supporting 
evidence may only be available from outside sources in a 
personal assault case.  YR v. West, 11 Vet. App. 393, 397-398 
(1998).  

Here, VA has diligently pursued its obligation as 
demonstrated by affording the veteran examinations, searching 
records, and requesting on numerous occasions that the 
veteran provide evidence to support his allegations of 
assault, particularly names of participants or witnesses.  As 
evidenced by the record, the veteran was not able to provide 
witness statements in support of any of the alleged incidents 
or statements from the men who accompanied him to the 
hospital after he was allegedly assaulted in the barracks.  

In addition, his current assertions are clearly inconsistent 
with statements made by him in service and in connection with 
initial claims and examinations shortly after service.  

Thus, as none of the veteran's reports of being wounded or 
sexually assaulted in service are sufficiently verified or 
corroborated, the diagnosis of PTSD as a result of such 
stressors cannot stand.  

It is well settled in this regard that a medical diagnosis of 
PTSD based solely upon a noncombat veteran's own report of 
history is insufficient to support a finding of service 
connection.  The Court, in interpreting 38 C.F.R. § 3.304(f) 
has stated that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

Moreover, the Court has further stated that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'. . . 
[C]redible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  

In reaching this determination that the veteran does not have 
PTSD related to service, the Board considered the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III, regarding personal assault.  However, after 
extensive and careful review of the evidence of record, the 
Board concludes that there is no credible documented evidence 
to indicate that the veteran experienced any of the behavior 
changes identified in M21-1, or any other unusual behaviors 
during his active military service which would support his 
assertions of a sexual assault in service. 

While the veteran's service personnel records show that he 
was separated early from service because of his "inability to 
overcome his own shortcomings," the evidence does not show 
that it was related to a personal assault.  The veteran was 
intoxicated in November 1984 when he was involved in a fight 
with his roommate, and he was referred to counseling in 
December 1984 for alcohol intoxication and being absent 
without leave (AWOL).  

The veteran was again AWOL in June and July 1985, prior to 
separation.  He has later reported that he had been raped in 
June 1985, as well as in 1984, but none of the service 
personnel evidence supports a finding of behavior changes 
consistent with a significant event such as a sexual or 
serious physical assault.    

Accordingly, service connection for an innocently acquired 
psychiatric disorder, to include PTSD, is not warranted.  In 
addition, as the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine is not 
for consideration.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

III.  A 10 Percent Rating for Multiple Noncompensable 
Service-Connected Disabilities 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2001).  

In the present case, service connection is in effect for the 
residuals of a fractured left distal clavicle and right small 
toe fracture.  Each disability has assigned a noncompensable 
rating.  

In this case, the veteran has submitted no evidence 
whatsoever showing that he has service-connected left 
clavicle fracture or right small toe fracture residuals that 
clearly interfere with his employability.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the evidence 
of record, as noted above, shows that he is disabled due to 
cardiomyopathy and alcohol dependence.  

Moreover, with regard to his left clavicle fracture, VA 
examination reports of November 1994 and December 1997 show 
full range of motion of the veteran's left shoulder without 
neurological deficit.  

In addition, the December VA examination of the veteran's 
feet showed no evidence of disease other than prior healed 
wounds.  There is no evidence in the file to show 
interference with employability due to these noncompensable 
service-connected disabilities, and the veteran has submitted 
no evidence otherwise.   

Accordingly, in the absence of any evidence suggesting that 
the veteran's noncompensable service-connected disabilities 
clearly interfere with normal employability, the Board 
concludes that the criteria for entitlement to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 have not been met.  



ORDER

Service connection for a neck or cervical disc injury, back 
injury and back scars is denied  

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD, is denied.  

A separate 10 percent rating based upon multiple 
noncompensable service-connected disabilities is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 


